Exhibit 10.1

 

DIRECTORS’ COMPENSATION

 

Annual Retainer of $62,500 (payable quarterly) in cash or deferred stock or
deferred cash as defined below plus Option Awards with the value when granted
each quarter as described below.

 

Annual Retainer:

 

Cash OR       $15,625 payable quarterly as earned Deferred Stock under the 2005
Directors’ Deferred Comp. Plan OR   Computation date   The last trading day in
the fiscal quarter during which director served     Class of shares   Class A
Common Stock     Number of shares   $15,625 divided by the closing price for a
share of class B Common Stock on the computation date (rounded to the nearest
share)     Issuance date   3 or more years after the computation date Deferred
cash under the 2005 Directors’ Deferred Comp. Plan   Payment date   3 or more
years after the date earned     Accrual interest rate   Rate determined annually
by Corporation for employee deferred compensation plans



--------------------------------------------------------------------------------

Option Awards:

 

Issuance date    The last trading day in the fiscal quarter during which
director served Class of shares    Class A Common Stock Number of shares   

$62,500 worth of stock options, granted in quarterly installments of $15,625.
The number of shares to be issued in any quarter will be determined by dividing
the amount of the quarterly installment by the per share value of an option,
based upon the Black Scholes formula as carried on the Bloomberg L.P. service,
using the following assumptions:

 

Expected Volatility: 27%

 

Risk - Free Interest Rate: A percentage equal to the interest rate for 10 year
U.S. Treasury obligations on the date of grant

 

Dividend Yield : the annual dividend yield for ARAMARK common stock on the date
of grant

 

Expected Life of Option: 5 years

 

Stock Price: The closing price of a share of ARAMARK Class B Common stock on the
date of grant as reported on the New York Stock Exchange Consolidated Tape

 

Expiration    10 years from date of grant Vesting Schedule    Option 100% vested
upon grant Options are automatically granted as set forth above without any
further action.

 

Ownership Guidelines:

 

Ownership Guidelines    ARAMARK common stock with a market value of four times
the annual retainer, within four years of election to the Board.